DETAILED ACTION
	This is the first office action on the merits of the instant application subsequent to a request for continued examination filed January 20, 2022 and including a submission wherein claims 1, 6, 9-11, 14-16 and 19 are amended and claims 12-13 are cancelled.  Claim 7 having been previously cancelled, claims 1-6, 8-11 and 14-21 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Line 3 of Claim 10 recites “another vehicle travelling an adjacent lane to the lane”.  The recitation of “the lane” by itself is unclear, as there are multiple recitations to “lane” or “lanes” in claim 1, and no distinction is made as to which “lane” claim 10 refers.  The remaining claims should be reviewed for similar delineation questions regarding specifying from among multiple lane designations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 9-10 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2016/0247342 A1) in view of Katoh et al. (US 2018/0257648 A1) and Igarashi et al. (US 2017/0197620 A1).
Ueda et al. teaches, according to claim 1, a vehicle control apparatus for controlling the movement of a vehicle in a lateral direction intersecting a direction in which the vehicle travels based on a movement trajectory of a preceding vehicle (Ueda et al., at least Abstract), comprising: 
a detector configured to detect a surrounding environment of the vehicle (Ueda et al., at least para. [0021], “An arrow in FIG. 1 shows a travel direction of each of the vehicles A to C. The vehicle B is a lead vehicle of the vehicle A…”), and a preceding vehicle which travels ahead in the same lane in which the vehicle travels (Ueda et al., at least para. [0023], “As shown in FIG. 2, the drive support unit 1 includes…a drive support apparatus 2, a position detector 3, a steering angle sensor 7, a front camera 8, a radar 9…, a communicator 10, a display 11, a sound output device 12, and a vehicle control Electronic Control Unit (ECU) 13.”);
at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: determine whether or not the preceding vehicle straddles lanes or approaches within a set distance predetermined for the lanes based on lateral movement information of the preceding vehicle detected by the detection unit (Ueda et al., at least para. [0023], “As shown in FIG. 2, the drive support unit 1 includes…a drive support apparatus 2, a position detector 3, a steering angle sensor 7, a front camera 8, a radar 9…, a communicator 10, a display 11, a sound output device 12, and a vehicle control Electronic Control Unit (ECU) 13.”; para. [0067], “Then, in case that a margin-subtracted travelable range, which is derived by subtracting a preset margin of 1 meter from the determined travelable range for example, is smaller than the vehicle width of the lead vehicle in the transmitted information of the lead vehicle, it is determined that the lead vehicle may possibly cross the traffic lane boundary across to the opposite traffic lane.”; and para. [0068], “On the other hand, when the margin-subtracted travelable range derived by subtracting the preset margin from the determined travelable range is equal to or greater than the vehicle width of the lead vehicle, it is determined that the lead vehicle is unlikely to (i.e., improbable to) cross the traffic lane boundary across to the opposite traffic lane.”); and 
control lateral movement of the vehicle based on a determination result of whether or not the preceding vehicle straddles lanes or approaches within the set distance predetermined for the lanes and detection information of the detection unit (Ueda et al., at least para. [0055], “The traffic lane keep instructor 26 controls the vehicle control ECU 13 to perform a lane keep travel control by the auto-steering, for keeping the traveling lane of the own vehicle (i.e., a travel of the own vehicle kept within the traffic lane boundaries of the currently-traveling lane), based on the front situation of the own vehicle detected by the front situation detector 22 using the front camera 8 and the radar 9.”), 
wherein the lateral movement is controlled such that a target movement position in a lateral direction of the vehicle is adjusted in the same direction to the lateral position of the preceding vehicle when it is determined that the preceding vehicle does not straddle lanes or does not approach within a set distance predetermined for the lanes by the determination unit (Ueda et al., at least para. [0055], “The traffic lane keep instructor 26 controls the vehicle control ECU 13 to perform a lane keep travel control by the auto-steering, for keeping the traveling lane of the own vehicle (i.e., a travel of the own vehicle kept within the traffic lane boundaries of the currently-traveling lane), based on the front situation of the own vehicle detected by the front situation detector 22 using the front camera 8 and the radar 9.”; and para. [0057], “The follow travel instructor 27 controls the vehicle control ECU 13 to perform the lead vehicle follow control by the auto-steering the own vehicle to follow the lead vehicle. More practically, based on a center position of the lead vehicle in the vehicle width direction, and the amount of change of such center position that are identified by using the front camera 8 and the radar 9, the travel path of the lead vehicle is identified. The instructor 27 then controls the own vehicle to travel along such a travel path of the lead vehicle, by sending instructions to the vehicle control ECU 13, to change/adjust the steering angle, the brake pressure, the suction air amount, the gear ratio, and the like.”), and an object to be avoided is detected at a position in the same lane in a direction opposite to the lateral direction in which the preceding vehicle moves, based on information from the detection unit (Ueda et al., at least para. [0023], “As shown in FIG. 2, the drive support unit 1 includes…a drive support apparatus 2, a position detector 3, a steering angle sensor 7, a front camera 8, a radar 9…, a communicator 10, a display 11, a sound output device 12, and a vehicle control Electronic Control Unit (ECU) 13.”; and para. [0041], “In the present embodiment, the front camera 8 is used to detect a traffic lane, and the radar 9 is used to detect an obstacle. Details of such configuration are described below.”).
Ueda et al. does not, however, expressly teach, where Katoh et al. teaches, detecting a following vehicle which travels on a diagonally rear side of the vehicle, and determining whether to initiate lateral movement based on a margin between the following vehicle and the vehicle is larger than a predetermined margin threshold (Katoh et al., at least Figure 15, step S803-S804, and para. [0099], “FIG. 14 illustrates an example of the travel scene in the present embodiment. Even when trying to avoid an obstacle by following the preceding vehicle, if it is determined that there is a high possibility that the following vehicle will come into the host vehicle travel locus, the transition to the preceding vehicle follow-up travel mode is suppressed.”).  It would have been obvious to incorporate the teaching of Katoh et al. into the system of Ueda et al. for the purpose of preventing a host vehicle from following a preceding vehicle into the path of the following vehicle, particularly where the following vehicle might be far enough from the preceding vehicle that the movement of the preceding vehicle was not precluded, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Ueda et al. and Katoh et al. do not expressly teach, but Igarashi et al. teaches the control unit acquiring a sideward distance between the object and the side of the vehicle from information acquired by the detection unit, when a vehicle width of the vehicle is larger than a vehicle width of the preceding vehicle (Igarashi et al., at least para. [0027], “On the basis of principles of triangulation, a point on the distance image is coordinate-transformed to a point on a real space in which a vehicle width direction of a host vehicle, that is, a lateral direction is set to an X-axis, a vehicle height direction is set to a Y-axis, and a vehicle longitudinal direction, that is, a distance direction is set to a Z-axis. In this manner, the image recognition device 2 three-dimensionally recognizes a lane line (lane), an obstacle, and a vehicle traveling ahead of the host vehicle, on a road on which the host vehicle travels.”; the image recognition device disclosed as recognizing lane lines, obstacles and other vehicles creates an equivalence for the treatment of these objects detected by the image recognition device, for treatment by the operating system for vehicle control and avoidance; para. [0065], “Next, the process proceeds to Step S3 so as to compare the vehicle width W1 of the host vehicle which is previously stored in the device, with the vehicle width W2 of the preceding vehicle which is calculated in Step S2. Then, in a case where the vehicle width W1 of the host vehicle is larger than the vehicle width W2 of the preceding vehicle (W1>W2), the process proceeds from Step S3 to Step S4. In a case where the vehicle width W1 of the host vehicle is equal to or smaller than the vehicle width W2 of the preceding vehicle (W1≦W2), the process proceeds from Step S3 to Step S5.”; and para. [0067], “On the other hand, in a case where it is determined that the preceding vehicle biasedly travels, the process proceeds from Step S4 to Step S6 so as to set the control target point at the position shifted as much as a predetermined amount from the center position in the rear area of the preceding vehicle. As described above, the shift amount λ at this time can be set using a preset constant value, the vehicle width difference ΔW between the vehicle width W1 of the host vehicle and the vehicle width W2 of the preceding vehicle, and the lateral deviation amount dx from the lane center at the lateral position inside the lane of the preceding vehicle.”).  
Ueda et al. and Katoh et al. further do not expressly teach, but Igarashi et al. teaches, the control unit generating a corrected movement trajectory which is offset from the movement trajectory of the preceding vehicle in a direction away from the object when the sideward distance is not more than a threshold (Igarashi et al., at least para. [0065], “Next, the process proceeds to Step S3 so as to compare the vehicle width W1 of the host vehicle which is previously stored in the device, with the vehicle width W2 of the preceding vehicle which is calculated in Step S2. Then, in a case where the vehicle width W1 of the host vehicle is larger than the vehicle width W2 of the preceding vehicle (W1>W2), the process proceeds from Step S3 to Step S4. In a case where the vehicle width W1 of the host vehicle is equal to or smaller than the vehicle width W2 of the preceding vehicle (W1≦W2), the process proceeds from Step S3 to Step S5.”; and para. [0067], “On the other hand, in a case where it is determined that the preceding vehicle biasedly travels, the process proceeds from Step S4 to Step S6 so as to set the control target point at the position shifted as much as a predetermined amount from the center position in the rear area of the preceding vehicle. As described above, the shift amount λ at this time can be set using a preset constant value, the vehicle width difference ΔW between the vehicle width W1 of the host vehicle and the vehicle width W2 of the preceding vehicle, and the lateral deviation amount dx from the lane center at the lateral position inside the lane of the preceding vehicle.”); and the lateral movement is controlled based on the corrected movement trajectory, when the vehicle width of the vehicle is larger than the vehicle width of the preceding vehicle, and the sideward distance is not more than the threshold, and the margin is larger than the predetermined margin threshold (Igarashi et al., at least para. [0068], “Thereafter, the process proceeds from Step S5 or Step S6 to Step S7 so as to perform the following travel control so that the center position in the vehicle width direction of the host vehicle coincides with the control target point. This following travel control is performed by performing mainly the steering control for correcting the current steering angle, based on the deviation between the control target point and the center position of the host vehicle. In this manner, the host vehicle is prevented from protruding from the lane by restraining the host vehicle from biasedly traveling while copying the biased travel of the preceding vehicle.”).  It would have been obvious to incorporate the teaching of Igarashi et al. into the system of Ueda et al. for the purpose of accounting for varying vehicle dimensions to avoid extending into an oncoming lane or impinging on roadside obstacles or parked vehicles, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 2, the determination unit determines whether or not the preceding vehicle straddles lanes, or approaches within a distance predetermined for the lanes based on a comparison between an amount of lateral movement of the preceding vehicle with reference to a lane center of a lane in which the preceding vehicle is travelling, and a threshold (Ueda et al., at least para. [0057], “The follow travel instructor 27 controls the vehicle control ECU 13 to perform the lead vehicle follow control by the auto-steering the own vehicle to follow the lead vehicle. More practically, based on a center position of the lead vehicle in the vehicle width direction, and the amount of change of such center position that are identified by using the front camera 8 and the radar 9, the travel path of the lead vehicle is identified. The instructor 27 then controls the own vehicle to travel along such a travel path of the lead vehicle, by sending instructions to the vehicle control ECU 13, to change/adjust the steering angle, the brake pressure, the suction air amount, the gear ratio, and the like. The traffic lane keep instructor 26 controls the vehicle control ECU 13 to perform a lane keep travel control by the auto-steering, for keeping the traveling lane of the own vehicle (i.e., a travel of the own vehicle kept within the traffic lane boundaries of the currently-traveling lane), based on the front situation of the own vehicle detected by the front situation detector 22 using the front camera 8 and the radar 9.”).
Regarding claim 3, the determination unit determines whether or not the preceding vehicle straddles lanes, or approaches within a distance predetermined for the lanes, based on comparison between a change rate of the amount of lateral movement of the preceding vehicle acquired at a constant time interval, and a threshold (Ueda et al., at least para. [0121], “In case that the lane keep travel control is performed based on the front situation of the lead vehicle which is based on the detection by using the front camera 8 and the radar 9, when the accuracy (i.e., the reliability) of the front situation information of the lead vehicle lowers, the lead vehicle may meander/steer steeply or the like (i.e., the travel of the lead vehicle may become unstable).”).
Regarding claim 4, the determination unit determines whether or not the preceding vehicle straddles lanes, or approaches within a distance predetermined for the lanes based on comparison between inclination of lateral movement direction of the preceding vehicle with respect to a lane center of the lane in which the preceding vehicle is travelling, and a threshold (Ueda et al., at least para. [0051], “An example of such information may include identification information that identifies a transmitting vehicle and the vehicle state of the own vehicle, the vehicle state including the vehicle position, the vehicle speed, the travel direction, and the vehicle width of the own vehicle identified by the own vehicle state identifier 21; and front situation information of the own vehicle (i.e., a situation in front of the own vehicle) including the position of the traffic lane boundary relative to the own vehicle, the traffic lane width, the on-road obstacle occupancy range, the existence of the on-coming vehicle, the relative position/speed of the on-coming vehicle relative to the own vehicle, and the side shift amount of the own vehicle relative to the traveling lane detected by the front situation detector 22. The information regarding the existence of the on-coming vehicle corresponds to on-coming vehicle information.”).
Regarding claim 5, the vehicle control apparatus further comprises a communication unit configured to communicate lateral movement information of the preceding vehicle to and from the preceding vehicle, wherein the determination unit determines whether or not the preceding vehicle straddles lanes, or approaches within a distance predetermined for the lanes when the lateral movement information is acquired through communication by the communication unit (Ueda et al., at least para. [0093], “First, in Step S21, the other vehicle information obtainer 24 obtains, by using the communicator 10 of the own vehicle, the transmitted information transmitted from the communicator 10 of the drive support unit 1 disposed in the lead vehicle, and stores the information in the other vehicle information storage 25.”; and para. [0094], “In Step S22, the across-boundary move determiner 29 determines whether it may be possible (i.e., likely or probable) for the lead vehicle of the own vehicle to cross the traffic lane boundary across to the opposite traffic lane, based on the transmitted information of the lead vehicle.”).
Regarding claim 6, the determination unit determines whether or not the preceding vehicle straddles lanes, or approaches within a distance predetermined for the lanes when a lateral movement notification of the preceding vehicle is detected based on a detection result  of the detection unit (Ueda et al., at least para. [0121], “In case that the lane keep travel control is performed based on the front situation of the lead vehicle which is based on the detection by using the front camera 8 and the radar 9, when the accuracy (i.e., the reliability) of the front situation information of the lead vehicle lowers, the lead vehicle may meander/steer steeply or the like (i.e., the travel of the lead vehicle may become unstable).”).
Regarding claim 9, when the detection unit detects that the preceding vehicle which has moved in the lateral direction moves toward a lane center of the lane from a position on the movement trajectory which has been moved in the lateral direction, after passing by the side of the object, the control unit performs the lateral movement control (Ueda et al., at least para. [0065], “First, based on the transmitted information of the lead vehicle, the range of the on-road obstacle occupying in the traveling lane of the lead vehicle is determined as a range along the vehicle width direction, which is determined from the position of the traffic lane boundary relative to the lead vehicle, and the on-road obstacle occupancy range.”; para. [0066], “Then, based on the determined range and the traffic lane width in the transmitted information of the lead vehicle, a travelable range of the lead vehicle within the traveling lane of the lead vehicle is determined as a range along the vehicle width direction, which may also be designated as a travelable width.”; and para. [0067], “Then, in case that a margin-subtracted travelable range, which is derived by subtracting a preset margin of 1 meter from the determined travelable range for example, is smaller than the vehicle width of the lead vehicle in the transmitted information of the lead vehicle, it is determined that the lead vehicle may possibly cross the traffic lane boundary across to the opposite traffic lane.”).
Regarding claim 10, the control unit does not perform the lateral movement control when a travelling direction of another vehicle travelling an adjacent lane adjacent to the lane, which is detected by the detection unit, is different from the direction in which the vehicle travels (Ueda et al., at least para. [0105], “On the other hand, according to the configuration of the first embodiment, when it is determined that (i) the lead vehicle crosses the traffic lane boundary to the opposite traffic lane, (ii) the on-coming vehicle exists in the opposite traffic lane, and (iii) it is possible (i.e., likely or probable) for the own vehicle and the on-coming vehicle to come close to each other, the lead vehicle follow control is stopped, thereby preventing the own vehicle to cross the traffic lane boundary by following the lead vehicle.”).
Regarding claim 14, the control unit generates a corrected movement trajectory by altering an offset amount of the offsetting depending on the size of the object with respect to the vehicle (Ueda et al., at least para. [0065], “First, based on the transmitted information of the lead vehicle, the range of the on-road obstacle occupying in the traveling lane of the lead vehicle is determined as a range along the vehicle width direction, which is determined from the position of the traffic lane boundary relative to the lead vehicle, and the on-road obstacle occupancy range.”; and para. [0066], “Then, based on the determined range and the traffic lane width in the transmitted information of the lead vehicle, a travelable range of the lead vehicle within the traveling lane of the lead vehicle is determined as a range along the vehicle width direction, which may also be designated as a travelable width.”).
Regarding claim 15, the control unit controls travelling of the vehicle based on the corrected movement trajectory when a margin between an adjacent lane adjacent to the lane and the vehicle, or a margin between another vehicle which travels in the adjacent lane and the vehicle is larger than a predetermined margin threshold when the vehicle travels in the corrected movement trajectory (Ueda et al., at least para. [0065], “First, based on the transmitted information of the lead vehicle, the range of the on-road obstacle occupying in the traveling lane of the lead vehicle is determined as a range along the vehicle width direction, which is determined from the position of the traffic lane boundary relative to the lead vehicle, and the on-road obstacle occupancy range.”; and para. [0066], “Then, based on the determined range and the traffic lane width in the transmitted information of the lead vehicle, a travelable range of the lead vehicle within the traveling lane of the lead vehicle is determined as a range along the vehicle width direction, which may also be designated as a travelable width.”).
Regarding claim 16, the control unit determines whether or not sideward passing of the object is completed based on the information acquired by the detection unit, and when the sideward passing is not completed, continues travelling control of the vehicle based on the corrected movement trajectory (Ueda et al., at least para. [0070], “The proximity determiner 31 determines whether it may be possible or probable for the own vehicle to (i.e., is likely that the own vehicle will) come close to the on-coming vehicle based on (A) (i) the relative position and the relative speed of the on-coming vehicle relative to the lead vehicle and (ii) the vehicle position and the vehicle speed of the lead vehicle in the transmitted information of the lead vehicle that is obtained by the other vehicle information obtainer 24, and stored in the other vehicle information storage 25; and (B) the position and the speed of the own vehicle. In such case, the relative position and the relative speed of the on-coming vehicle relative to the lead vehicle correspond to proximity information regarding (i) a position of the on-coming vehicle and (ii) a change of the position of the on-coming vehicle.”).
Regarding claim 17, when sideward passing of the object is completed, the control unit performs travelling control of the vehicle by switching the movement trajectory, which provides a reference for preceding vehicle following travelling, from the corrected movement trajectory to the movement trajectory of the preceding vehicle (Ueda et al., at least para. [0070], “The proximity determiner 31 determines whether it may be possible or probable for the own vehicle to (i.e., is likely that the own vehicle will) come close to the on-coming vehicle based on (A) (i) the relative position and the relative speed of the on-coming vehicle relative to the lead vehicle and (ii) the vehicle position and the vehicle speed of the lead vehicle in the transmitted information of the lead vehicle that is obtained by the other vehicle information obtainer 24, and stored in the other vehicle information storage 25; and (B) the position and the speed of the own vehicle. In such case, the relative position and the relative speed of the on-coming vehicle relative to the lead vehicle correspond to proximity information regarding (i) a position of the on-coming vehicle and (ii) a change of the position of the on-coming vehicle.”).

Regarding claim 18, Ueda et al. teaches a vehicle comprising the vehicle control apparatus according to claim 1 (Ueda et al., at least Fig. 1 and para. [0023]).

Ueda et al. teaches, according to claim 19, a vehicle control method of a vehicle control apparatus for controlling the movement of a vehicle in a lateral direction intersecting a direction in which the vehicle travels based on a movement trajectory of a preceding vehicle, comprising: 
a detection step in which a detection unit detects a surrounding environment of the vehicle (Ueda et al., at least para. [0021], “An arrow in FIG. 1 shows a travel direction of each of the vehicles A to C. The vehicle B is a lead vehicle of the vehicle A…”), and a preceding vehicle which travels ahead in a same lane in which the vehicle travels (Ueda et al., at least para. [0023], “As shown in FIG. 2, the drive support unit 1 includes…a drive support apparatus 2, a position detector 3, a steering angle sensor 7, a front camera 8, a radar 9…, a communicator 10, a display 11, a sound output device 12, and a vehicle control Electronic Control Unit (ECU) 13.”); 
a determination step in which a determination unit determines whether or not the preceding vehicle straddles lanes, or approaches within a set distance predetermined for the lanes based on lateral movement information of the preceding vehicle detected in the detection step (Ueda et al., at least para. [0023], “As shown in FIG. 2, the drive support unit 1 includes…a drive support apparatus 2, a position detector 3, a steering angle sensor 7, a front camera 8, a radar 9…, a communicator 10, a display 11, a sound output device 12, and a vehicle control Electronic Control Unit (ECU) 13.”; para. [0067], “Then, in case that a margin-subtracted travelable range, which is derived by subtracting a preset margin of 1 meter from the determined travelable range for example, is smaller than the vehicle width of the lead vehicle in the transmitted information of the lead vehicle, it is determined that the lead vehicle may possibly cross the traffic lane boundary across to the opposite traffic lane.”; and para. [0068], “On the other hand, when the margin-subtracted travelable range derived by subtracting the preset margin from the determined travelable range is equal to or greater than the vehicle width of the lead vehicle, it is determined that the lead vehicle is unlikely to (i.e., improbable to) cross the traffic lane boundary across to the opposite traffic lane.”); and 
a control step in which a control unit controls lateral movement of the vehicle based on a determination result in the determination step and detection information in the detection step (Ueda et al., at least para. [0055], “The traffic lane keep instructor 26 controls the vehicle control ECU 13 to perform a lane keep travel control by the auto-steering, for keeping the traveling lane of the own vehicle (i.e., a travel of the own vehicle kept within the traffic lane boundaries of the currently-traveling lane), based on the front situation of the own vehicle detected by the front situation detector 22 using the front camera 8 and the radar 9.”), 
wherein, in the control step, the control unit performs lateral movement control such that a target movement position of the vehicle in a lateral direction is adjusted in the same direction to the lateral position of the preceding vehicle when it is determined that the preceding vehicle does not straddle lanes or does not approach within a set distance predetermined for the lanes in the determination step (Ueda et al., at least para. [0055], “The traffic lane keep instructor 26 controls the vehicle control ECU 13 to perform a lane keep travel control by the auto-steering, for keeping the traveling lane of the own vehicle (i.e., a travel of the own vehicle kept within the traffic lane boundaries of the currently-traveling lane), based on the front situation of the own vehicle detected by the front situation detector 22 using the front camera 8 and the radar 9.”; and para. [0057], “The follow travel instructor 27 controls the vehicle control ECU 13 to perform the lead vehicle follow control by the auto-steering the own vehicle to follow the lead vehicle. More practically, based on a center position of the lead vehicle in the vehicle width direction, and the amount of change of such center position that are identified by using the front camera 8 and the radar 9, the travel path of the lead vehicle is identified. The instructor 27 then controls the own vehicle to travel along such a travel path of the lead vehicle, by sending instructions to the vehicle control ECU 13, to change/adjust the steering angle, the brake pressure, the suction air amount, the gear ratio, and the like.”), and when an object to be avoided is detected at a position in the same lane in a direction opposite to the lateral direction in which the preceding vehicle moves in the detection step (Ueda et al., at least para. [0023], “As shown in FIG. 2, the drive support unit 1 includes…a drive support apparatus 2, a position detector 3, a steering angle sensor 7, a front camera 8, a radar 9…, a communicator 10, a display 11, a sound output device 12, and a vehicle control Electronic Control Unit (ECU) 13.”; and para. [0041], “In the present embodiment, the front camera 8 is used to detect a traffic lane, and the radar 9 is used to detect an obstacle. Details of such configuration are described below.”).
Ueda et al. does not, however, expressly teach, where Katoh et al. teaches, detecting a following vehicle which travels rear in the same direction in which the vehicle travels, and determining whether to initiate lateral movement based on a margin between the following vehicle and the vehicle is larger than a predetermined margin threshold (Katoh et al., at least Figure 15, step S803-S804, and para. [0099], “FIG. 14 illustrates an example of the travel scene in the present embodiment. Even when trying to avoid an obstacle by following the preceding vehicle, if it is determined that there is a high possibility that the following vehicle will come into the host vehicle travel locus, the transition to the preceding vehicle follow-up travel mode is suppressed.”).  It would have been obvious to incorporate the teaching of Katoh et al. into the system of Ueda et al. for the purpose of preventing a host vehicle from following a preceding vehicle into the path of the following vehicle, particularly where the following vehicle might be far enough from the preceding vehicle that the movement of the preceding vehicle was not precluded, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Ueda et al. and Katoh et al. do not expressly teach, but Igarashi et al. teaches the control unit acquiring a sideward distance between the object and the side of the vehicle from information acquired by the detection unit, when a vehicle width of the vehicle is larger than a vehicle width of the preceding vehicle (Igarashi et al., at least para. [0027], “On the basis of principles of triangulation, a point on the distance image is coordinate-transformed to a point on a real space in which a vehicle width direction of a host vehicle, that is, a lateral direction is set to an X-axis, a vehicle height direction is set to a Y-axis, and a vehicle longitudinal direction, that is, a distance direction is set to a Z-axis. In this manner, the image recognition device 2 three-dimensionally recognizes a lane line (lane), an obstacle, and a vehicle traveling ahead of the host vehicle, on a road on which the host vehicle travels.”; the image recognition device disclosed as recognizing lane lines, obstacles and other vehicles creates an equivalence for the treatment of these objects detected by the image recognition device, for treatment by the operating system for vehicle control and avoidance; para. [0065], “Next, the process proceeds to Step S3 so as to compare the vehicle width W1 of the host vehicle which is previously stored in the device, with the vehicle width W2 of the preceding vehicle which is calculated in Step S2. Then, in a case where the vehicle width W1 of the host vehicle is larger than the vehicle width W2 of the preceding vehicle (W1>W2), the process proceeds from Step S3 to Step S4. In a case where the vehicle width W1 of the host vehicle is equal to or smaller than the vehicle width W2 of the preceding vehicle (W1≦W2), the process proceeds from Step S3 to Step S5.”; and para. [0067], “On the other hand, in a case where it is determined that the preceding vehicle biasedly travels, the process proceeds from Step S4 to Step S6 so as to set the control target point at the position shifted as much as a predetermined amount from the center position in the rear area of the preceding vehicle. As described above, the shift amount λ at this time can be set using a preset constant value, the vehicle width difference ΔW between the vehicle width W1 of the host vehicle and the vehicle width W2 of the preceding vehicle, and the lateral deviation amount dx from the lane center at the lateral position inside the lane of the preceding vehicle.”).  
Ueda et al. and Katoh et al. further do not expressly teach, but Igarashi et al. teaches, the control unit generating a corrected movement trajectory which is offset from the movement trajectory of the preceding vehicle in a direction away from the object when the sideward distance is not more than a threshold (Igarashi et al., at least para. [0065], “Next, the process proceeds to Step S3 so as to compare the vehicle width W1 of the host vehicle which is previously stored in the device, with the vehicle width W2 of the preceding vehicle which is calculated in Step S2. Then, in a case where the vehicle width W1 of the host vehicle is larger than the vehicle width W2 of the preceding vehicle (W1>W2), the process proceeds from Step S3 to Step S4. In a case where the vehicle width W1 of the host vehicle is equal to or smaller than the vehicle width W2 of the preceding vehicle (W1≦W2), the process proceeds from Step S3 to Step S5.”; and para. [0067], “On the other hand, in a case where it is determined that the preceding vehicle biasedly travels, the process proceeds from Step S4 to Step S6 so as to set the control target point at the position shifted as much as a predetermined amount from the center position in the rear area of the preceding vehicle. As described above, the shift amount λ at this time can be set using a preset constant value, the vehicle width difference ΔW between the vehicle width W1 of the host vehicle and the vehicle width W2 of the preceding vehicle, and the lateral deviation amount dx from the lane center at the lateral position inside the lane of the preceding vehicle.”); and the lateral movement is controlled based on the corrected movement trajectory, when the vehicle width of the vehicle is larger than the vehicle width of the preceding vehicle, and the sideward distance is not more than the threshold, and the margin is larger than the predetermined margin threshold (Igarashi et al., at least para. [0068], “Thereafter, the process proceeds from Step S5 or Step S6 to Step S7 so as to perform the following travel control so that the center position in the vehicle width direction of the host vehicle coincides with the control target point. This following travel control is performed by performing mainly the steering control for correcting the current steering angle, based on the deviation between the control target point and the center position of the host vehicle. In this manner, the host vehicle is prevented from protruding from the lane by restraining the host vehicle from biasedly traveling while copying the biased travel of the preceding vehicle.”).  It would have been obvious to incorporate the teaching of Igarashi et al. into the system of Ueda et al. for the purpose of accounting for varying vehicle dimensions to avoid extending into an oncoming lane or impinging on roadside obstacles or parked vehicles, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 20, Ueda et al. teaches a non-transitory computer-readable storage medium storing a program for causing a computer to execute each step of the vehicle control method according to claim 19 (Ueda et al., at least para. [0034], “The drive support apparatus 2 is provided with memories (e.g., Central Processing Unit (CPU), Read-Only Memory (ROM), and (Random-Access Memory RAM), as well as an Input/Output (I/O) and a bus that connects these components to each other, and performs various processes by executing a control program stored in ROM.”).
Regarding claim 21, after the lateral movement notification of the preceding vehicle is detected, any one processing of a determination of a movement state of the preceding vehicle in the lateral direction, a determination of whether or not an obstacle to be avoided has been detected, or an acquisition of the margin between the following vehicle and the vehicle, is performed (Ueda et al., at least Fig. 5 and para. [0074]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. in view of Katoh et al. and Igarashi et al., as applied to claim 1 above, and further in view of Bhalla et al. (US 2019/0204827 A1).
Regarding claim 8, Ueda et al. does not expressly teach, but Bhalla et al. teaches a vehicle control apparatus comprising an image capture unit configured to be disposed so as to be able to capture an image of an interior of the vehicle, and capture a face image of a driver of the vehicle (Bhalla et al., at least para. [0085], “For example, in one embodiment, the mode change unit 240 is configured to determine which display device inside the vehicle 100 the driver is looking at based on sensor data relating to the driver, and displays a visual alert on the display device to alert the driver of a handoff of control of the vehicle 100. In one embodiment, the mode change unit 240 is configured to determine which display device inside the vehicle 100 the driver is looking at using data from interior facing cameras, eye tracking technology, etc.”); and a processing unit configured to determine an arousal level of the driver based on image processing of the face image, wherein the control unit performs the lateral movement control when it is determined that the arousal level is a level of being able to drive normally (Bhalla et al., at least para. [0083], “In one embodiment, the system 200 comprises a mode change unit 240 configured to adjust a UI/UX design for the vehicle 100 in response to the vehicle 100 transitioning between the autonomous mode and the manual mode. In one embodiment, in response to the system 200 triggering the AtM handoff protocol to initiate handoff of control of the vehicle 100 to the driver, the mode change unit 240 is configured to adapt a UI/UX design for the vehicle 100 to reflect the transition and increase cognitive awareness (i.e., increase attention) of the driver to the handoff.”).  It would have been obvious to incorporate the teaching of Bhalla et al. into the system of Ueda et al. for the purpose of improving safe autonomous operation by recognizing driver attentiveness to avoid adverse driver reactions, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. in view of Katoh et al. and Igarashi et al., as applied to claim 1 above, and further in view of Ioli (US 2019/0272742 A1).
Regarding claim 11, Ueda et al. does not expressly teach, but Ioli teaches that a kind or color of a boundary line between the lane and an adjacent lane of a predetermined kind or color of the boundary line signifies restriction of the performance of lateral movement control (Ioli, at least para. [0185], “Highway and roadway lanes are separated by various types of painted lines, the color of which is usually white or yellow. These types of painted lines include solid continuous lines, separated striped white or yellow lines…Each of these types of painted line configurations indicates what can and cannot be done while a vehicle is travelling in a lane, e.g., …vehicle may cross and pass another vehicle in a lane, no passing lane, etc.).”).  It would have been obvious to incorporate the teaching of Ioli into the system of Ueda et al. for the purpose of improving safe autonomous operation by recognizing roadway operation parameters, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.  Applicant’s argument amounts to the assertion that “In Igarashi, an object to be avoided is not considered.”  Upon further review, Igarashi et al. does in fact consider an object to be avoided, in that Igarashi et al. teaches using the image recognition device to three-dimensionally recognize a lane line, an obstacle, and a vehicle traveling ahead of the host vehicle, on a road on which the host vehicle travels (see Igarashi, para. [0027]).  The ensuing determination and avoidance discussion in Igarashi, while directed to lane lines by way of example, is equally applicable to the other road hazards listed as objects of the image recognition device.  Igarashi therefore does consider an obstacle, contrary to Applicant’s argument, which teaching can be incorporated into the teaching of Ueda and Katoh to teach the claimed subject matter of independent claims 1 and 19.  There was no substantive argument for the patentability of the dependent claims, save for their dependence from the independent claims, therefore the claims stand rejected as presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/DONALD J WALLACE/Primary Examiner, Art Unit 3665